11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Juan Castillo,                                 * From the 106th District Court
                                                 of Gaines County,
                                                 Trial Court No. 14-4490

Vs. No. 11-15-00168-CR                         * July 20, 2017

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.